Citation Nr: 0318362	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever, including hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to May 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a rating decision, dated November 
3, 1999, service connection was denied for residuals of 
rheumatic fever to include hypertension, for a scarred right 
eardrum and for nonservice-connected pension.  In a November 
30, 1999 rating decision, entitlement to service connection 
was denied for bilateral hearing loss.  In a November 24, 
1999 statement, the veteran filed a notice of disagreement 
with the November 3, 1999 decision.  In December 1999, the 
veteran filed a notice of disagreement to the November 30, 
1999 decision.  A statement of the case with respect to 
service connection for bilateral hearing loss was issued in 
December 1999.  The veteran perfected his appeal with respect 
to that claim in January 2000.  

In March 2000, the veteran requested to withdraw his notice 
of disagreement.  He indicated however in another March 2000 
statement that he wished to file a formal notice of 
disagreement with the denial of service connection for 
rheumatic fever to include hypertension.  As a consequence, 
the Board construes the issue on appeal to be limited to that 
set forth on the title page of this decision.  

Finally, the Board notes that the veteran requested a Travel 
Board hearing in August 2002.  He was notified in October 
2002 that a hearing had been scheduled to take place in 
December 2002; however, he did not report on the scheduled 
date.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Rheumatic fever was not shown during the veteran's 
military service.  

3.  The veteran was not diagnosed with hypertension during 
active military service or within one year after separation 
from service.  


CONCLUSIONS OF LAW

1.  Rheumatic fever and its residuals were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's active service and the inservice incurrence of 
cardiovascular disease may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the a 
November 1999 rating decision, an April 2000 statement of the 
case and a July 2002 supplemental statement of the case.  He 
was specifically told that there was no evidence showing that 
he had rheumatic fever in service or hypertension associated 
with his rheumatic fever.  The RO also notified him by letter 
dated May 2001 that he needed to submit evidence in support 
of his claim, such as statements from doctors who treated him 
during or shortly after service.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in May 2001 the RO asked him to specify where he 
had received treatment and solicited releases to obtain his 
private records.  The RO also informed him that it would 
request these records, but that it was his responsibility to 
support his claim with appropriate evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records from his active 
service and his reserve status.  The RO also obtained the 
veteran's VA medical records from the Biloxi, Mississippi and 
New Orleans, Louisiana VA medical facilities.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Cardiovascular disease is presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he was treated for rheumatic fever 
in the 1950s and states that he should be service connected 
for its residuals, including hypertension.  

The veteran's service medical records from his period of 
active service do not reflect a diagnosis of either rheumatic 
fever or hypertension.  The veteran was noted to have a blood 
pressure of 140/60 on his initial military medical 
examination in May 1950, and showed a blood pressure of 
120/72 at the time of his March 1954 medical examination 
conducted just prior to his separation from active service.  
Borderline hypertension was noted when the veteran was 
examined in March 1962 for reenlistment in the United States 
Navy Reserves.  At that time, his blood pressure was recorded 
as 145/90.  The Board notes that the veteran has stated that 
he did not perform service in the Naval Reserves; however, 
the examination report bears a name and service member number 
identical to the veteran's.  

Reports of postservice treatment verify a current diagnosis 
of hypertension.  On VA examination in February 1987, the 
veteran was found to have a blood pressure of 170/80.  In May 
1999, his blood pressure was recorded at 148/68, and the 
examiner noted the veteran's reported history or rheumatic 
fever while in the military was not documented.  The examiner 
opined that the veteran's currently existing arteriosclerosis 
was related to diabetes and hypertension rather from any 
history of rheumatic fever.  A subsequent opinion dated in 
September 1999 is to the effect that the veteran's claims 
folder had been reviewed and that his reenlistment 
examination performed in March 1962 documented elevated blood 
pressure.  The exact wording of the entire medical opinion is 
as follows:

Patient's C-file was thoroughly reviewed.  His re-
enlistment medical examination performed on March 
6, 1962 documents elevated blood pressure 
(142/82).  Therefore, his hypertension is service-
related.  

The Board has examined this opinion, and finds that it is 
unpersuasive for several reasons.  First, the examiner gives 
a conclusory opinion that is unsupported by the medical 
evidence.  He does not explain why he believes that the 
diagnosis of hypertension is related to service; he only 
notes that elevated blood pressure readings were documented 
in March 1962, and concludes that this is related to service 
that concluded almost eight years prior to that date.  This 
examiner's opinion is a bare conclusory statement, without 
both supporting analysis and explanation.  The medical 
evidence does not support this opinion.  The evidence shows 
that the veteran did not have any diagnosis of hypertension 
in active service and no such abnormality was recorded at the 
time of his separation from service or during the initial 
postservice year.  Hypertension was first shown in the report 
of the May 1962 reenlistment examination, almost eight years 
after the veteran's separation from active military service.  
Furthermore, as noted above, the record is entirely negative 
for any treatment for rheumatic fever.  As neither rheumatic 
heart disease nor hypertension was demonstrated in service 
and residuals of rheumatic heart disease have not been shown 
by competent medical evidence as required by 38 U.S.C.A. 
§§1110, 1131 and 38 C.F.R. §3.303, this claim must be denied.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have residuals of rheumatic fever or hypertension related to 
an injury, disease or event noted in his military service.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of rheumatic fever, 
including hypertension is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

